                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

 JOHN J. MANLEY D/B/A CHICAGO                      )
 MARINE TOWING,                                    )
                                                   )           Case No. 13-cv-5551
              Plaintiff,                           )
                                                   )           Judge Robert M. Dow, Jr.
         v.                                        )
                                                   )
 BOAT/U.S., INC., et al.,                          )
                                                   )
              Defendants.                          )

                             MEMORANDUM OPINION AND ORDER



        Before the Court is Defendant U.S. Boat’s bill of costs [143]. For the reasons set forth

below, the Court grants in part and denies in part Defendant’s bill of costs [143].

  I.    Background

        Plaintiff John Manley sued various entities (“Defendants”) for breach of contract and

defamation, among other theories. See generally [1]. Following a bench trial, the Court ruled in

favor of Defendants [139], and Defendants voluntarily dismissed a counterclaim [140].

        Defendant U.S. Boat, Inc. (“Defendant”) has filed a bill of costs, seeking $2,664.14. See

generally [143]. As is typical in this litigation, Plaintiff has not responded to the bill. See [139 at

4 n.1]. Defendant has also not included any memoranda or written justification along with its bill,

but it has, at least, itemized its costs. [139 at 3–4.]

 II.    Legal Standard

        Federal Rule of Civil Procedure 54(d) provides, in relevant part: “costs—other than

attorney’s fees—should be allowed to the prevailing party.” Federal statute dictates which types

of costs are allowable under this rule, including: (1) Fees of the clerk and marshal; (2) Fees for
printed or electronically recorded transcripts necessarily obtained for use in the case; * * * (4) Fees

for exemplification and the costs of making copies of any materials where the copies are

necessarily obtained for use in the case[] * * *.”

        “[T]he decision whether to award costs ultimately lies within the sound discretion of the

district court.” Marx v. General Revenue Corp., 568 U.S. 371, 377 (2013). That said, “Rule

54(d)(1) codifies a venerable presumption that prevailing parties are entitled to costs.” Id.; see also

Contreras v. City of Chicago, 119 F.3d 1286, 1295 (7th Cir. 1997) (“Although a district court has

discretion when awarding costs, the discretion is narrowly confined because of the strong

presumption created by Rule 54(d)(1) that the prevailing party will recover costs.”) (internal

quotation marks and citations omitted). Notwithstanding this strong presumption, the “party

seeking an award of costs carries the burden of showing that the requested costs were necessarily

incurred and reasonable.” Trustees of Chicago Plastering Inst. Pension Trust v. Cork Plastering

Co., 570 F.3d 890, 906 (7th Cir. 2009). That is, “[o]nce the prevailing party demonstrates that the

particular items of costs should be allowed, the losing party then bears the burden of affirmatively

showing that the taxed costs are not appropriate.” Se-Kure Controls, Inc. v. Vanguard Products

Group, Inc., 873 F. Supp. 2d 939, 944 (N.D. Ill. 2012) (citing Beamon v. Marshall & Ilsley Trust

Co., 411 F.3d 854, 864 (7th Cir. 2005). Costs incurred for one’s own convenience are not

necessary and therefore not recoverable. E.g., Boogaard v. National Hockey League, 2017 WL

5517231, *2 (N.D. Ill. Nov. 17, 2017) (citing Majeske v. City of Chicago, 218 F.3d 816, 825 (7th

Cir. 2000); Haroco, Inc. v. American Nat. Bank & Trust Co. of Chicago, 38 F.3d 1429, 1441 (7th

Cir. 1994)).




                                                     2
III.   Analysis

       Defendants seek four categories of costs—fees of the clerk, fees related to deposing certain

witnesses, witness appearance fees, and copying costs. These costs are addressed in turn.

       A.      Pro hac vice fee

       Defendant seeks to recover the $50 pro hac vice appearance fee its attorney paid to appear

in the Northern District for this litigation. “Fees of the clerk” may generally be taxed. 28 U.S.C.

§ 1920. The Seventh Circuit has approved of taxing pro hac vice appearance fees as fees of the

clerk, but some district courts still refuse to do so. U.S. v. Emergency Medical Associates of

Illinois, Inc., 436 F.3d 726, 730 (7th Cir. 2006); Boogaard, 2017 WL 5517231 at *1 (reviewing

authorities and concluding that pro hac vice fees may be taxed); but see Oleksy v. General Electric

Company, 2016 WL 7217725, *2 (N.D. Ill. December 12, 2016) (noting that most courts in the

Seventh Circuit decline to tax pro hac vice appearance fees); see also Kalitta Air L.L.C. v. Central

Texas Airborne System Inc., 741 F.3d 955, 958 (9th Cir. 2013) (providing a rationale for declining

to follow Emergency Medical Associates). As the Seventh Circuit has approved of the practice

and Plaintiff has failed to offer any reason why this appearance fee should not be taxed, the Court

concludes that this fee is taxable.

       B.      Deposition costs

       Defendant also seeks transcription costs associated with taking four depositions. “Fees for

printed or electronically recorded transcripts necessarily obtained for use in the case” are

recoverable. Fed. R. Civ. Pro. 54(d)(2).      Defendant seeks reimbursement for three 14-day

transcripts and one ordinary, 30-day transcript, along with $330 in court reporter appearance costs

for one-and-a half days. Plaintiff does not contest these costs.




                                                 3
       The “party seeking to ‘recover the added cost of expedited transcripts’ must ‘show that it

was reasonable and necessary to order transcripts on an expedited basis.’” Hacker v. United

Airlines, 2019 WL 2287807, *3 (N.D. Ill. May 29, 2019) (quoting Se-Kure Controls, 873 F. Supp.

2d at 945). Defendant has not explained why it needed expedited transcripts for depositions taken

over five months before their summary judgment motion was filed in March 2016. The taxable

rate for those pages is therefore reduced from $3.95/page to this district’s maximum allowable rate

of $3.65/page. See U.S. District Court for the Northern District of Illinois, Transcript Rates,

https://www.ilnd.uscourts.gov/Pages.aspx?rsp2kxYIAI6Z3skP0PESA+q3bXKkfRyo                   (citing

Local Rule 54.1). Thus, these costs are reduced by $0.30 * (206 pages + 59 pages + 52 pages)=

$95.10. The court reporter’s attendance fees may be awarded in addition to the per page limit. Id.

Defendant has not asked for more than $220 for a full day and $110 for a half day, which is what

this district allows. Thus, besides the $0.30 per page adjustment, all other costs associated with

taking depositions are taxable.

       C.      Witness Fees

       Defendant also seeks witness attendance fees pursuant to 28 U.S.C. § 1821. Federal statute

allows $40 per day, along with mileage. Id.; see also First Midwest Bank v. City of Chicago, 337

F. Supp. 3d 749, 784 (N.D. Ill. 2018). Plaintiff fails to dispute these costs. Nonetheless, some of

Defendants’ transportation costs are duplicative—the Lochers were traveling from the same place

and both sought mileage. Defendant has not shown why it was necessary to award mileage for

both Lochers, who were presumably using the same car and travelling together. As such, the

witness fees are allowed, less $54.24 for one of the Lochers’ mileage costs.




                                                4
       D.      Printing costs

       Defendants may obtain reimbursement for “[f]ees for exemplification and the costs of

making copies of any materials where the copies are necessarily obtained for use in the case.” 28

U.S.C. § 1920. The Court has regularly concluded that photocopying charges for discovery and

court copies are recoverable, but charges for copies made for attorney convenience are not. E.g.,

Rodriguez v. City of Chicago, 2019 WL 5184079, *2 (N.D. Ill. Oct. 15, 2019) (quoting Kulumani

v. Blue Cross Blue Shield Ass’n, 224 F.3d 681, 685 (7th Cir.2000); McIlveen v. Stone Container

Corp., 910 F.2d 1581, 1584 (7th Cir.1990)); accord Pouncy v. City of Chicago, 2017 WL 8205488,

*12 (N.D. Ill. Dec. 11, 2017) (same); Hakim v. Accenture U.S. Pension Plan, 901 F. Supp. 2d

1045, 1057 (N.D. Ill. 2012) (same). The prevailing party must provide sufficient detail such that

the Court can discern whether the costs were reasonable and necessary—extensive documentation

beyond that is not necessary. See Se-Kure Controls, 873 F. Supp. 2d at 947 (citing Northbrook

Excess and Surplus Ins. Co. v. Procter & Gamble Co., 924 F.2d 633, 643 (7th Cir. 1991).

       Here, Defendant seeks printing costs associated with copying “deposition transcripts for

use at trial”; “Plaintiff’s trial exhibits for use at trial”; and “Defendant’s trial exhibits for use at

trial.” [143 at 3.] However, because these copying costs are unsupported by any justification or

documentation and do not obviously fall under the accepted rationales of tendering courtesy copies

or hard copies of discovery, they are not taxable to Plaintiff.

IV.    Conclusion

       For the foregoing reasons, the Court awards costs to Defendant in the sum of $2,030.48.




Dated: October 24, 2019                                ____________________________
                                                       Robert M. Dow, Jr.
                                                       United States District Judge

                                                   5
